Per Curiam,
It is agreed that the question involved in this appeal is as follows: Whether an assessment of benefits for the widening of a street is valid, when it has been reported by the jury and confirmed by the court of quarter sessions against a property situated upon that part of the street formerly of full width and not widened in the proceeding, but distant more than 200 feet from the portion widened.
The question is ruled in the negative by several recent decisions, amongst which may be mentioned, William Street, 13 Pa. Superior Ct., 266, and Atlantic Avenue, 14 Pa. Superior Ct., 117; and the case is clearly within the principle enunciated in Morewood Avenue, 159 Pa. 20, 39, and Orkney Street, 9 Pa. Superior Ct. 604; 194 Pa. 425, and that class of cases.
The order or decree of confirmation, so far as it relates to the assessment against the property of the appellant is reversed, and the assessment set aside.